

Exhibit 10.1
 


 
 
AMENDMENT NO. 1
TO
SECURITIES PURCHASE AGREEMENT
 
 
AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT, dated as of January 7, 2009
(this "Amendment"), by and among SKYTERRA LP, a Delaware limited partnership,
formerly named Mobile Satellite Ventures LP,  ("SKYT LP"), SKYTERRA FINANCE CO.,
a Delaware corporation, formerly named Mobile Satellite Ventures Finance Co.,
("SKYT Finance Co.") and, together with SKYT LP, the "Issuers"), SKYTERRA
COMMUNICATIONS INC., a Delaware corporation, ("SkyTerra") HARBINGER CAPITAL
PARTNERS MASTER FUND I, LTD., a Cayman Islands fund, and HARBINGER CAPITAL
PARTNERS SPECIAL SITUATIONS FUND, LP, a Delaware limited partnership
(collectively, the "Purchasers").
 
W I T N E S S E T H:
 
WHEREAS, the Issuers, SkyTerra and the Purchasers are parties to that certain
Securities Purchase Agreement, dated as of July 24, 2008 (the "Purchase
Agreement"); and
 
 
WHEREAS, in accordance with Section 9.11 of the Purchase Agreement, the Issuers,
SkyTerra and the Purchasers wish to amend the Purchase Agreement as provided
herein.
 
 
NOW, THEREFORE, in consideration of the mutual promises herein set forth, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
 
ARTICLE I
 
AMENDMENT TO PURCHASE AGREEMENT
 
   1.1   Amendment to Article 2 of the Purchase Agreement.
 
(a)         The definition of "Notes" in Section 2 of the Purchase Agreement
shall be amended to be "the Issuers 18.0% Senior Unsecured Notes due July 1,
2013."
 
(b)         All references in the Purchase Agreement to the rate of interest
that the Notes shall bear shall be amended from 16% to 18.0%.
 
   1.2   Amendment to Articles 1 and 3 of the Purchase Agreement.
 
(a)         The definition of "April Warrants" in Article 1 of the Purchase
Agreement shall be amended in its entirety to read as follows:
 
"April Warrants" means one or more warrants to purchase an aggregate of
21,250,000 shares of Common Stock, substantially in the form attached as Exhibit
A-2 hereto.
 

--------------------------------------------------------------------------------


 
(b)         Article 1 of the Purchase Agreement is amended by adding the
following definition:
 
"January 2010 Warrants" means one or more warrants to purchase an aggregate of
3,750,000 shares of Common Stock, substantially in the form attached as Exhibit
A-3 hereto.
 
(c)         The definition of "Warrants" in Article 1 of the Purchase Agreement
shall be amended in its entirety to read as follows:
 
"Warrants" means the January Warrants, April Warrants and January 2010 Warrants.
 
(d)         Clause (ii) of Section 3.1 of the Purchase Agreement shall be
amended in its entirety to read as follows:
 
(ii) SkyTerra agrees to issue and sell to the Purchasers, and the Purchasers
agree to purchase from SkyTerra, the January Warrants on the First Closing Date,
the April Warrants on the Second Closing Date and the January 2010 Warrants on
the Fourth Closing Date.
 
(e)         A corresponding reference to the January 2010 Warrants to be
delivered by SkyTerra on the Fourth Closing Date shall be added to Section 3.2
of the Purchase Agreement.
 
(f)         The definition of "First Closing Date" shall be amended in its
entirety to be 10:00 AM (New York time) on January 7, 2009.
 
   1.3   Amendment to Article 7 of the Purchase Agreement.  The conditions to
the obligations of the Purchasers to consummate a Closing set forth in Sections
7.1(a) – (n) shall be amended in their entirety to read as follows:
 
(a)           (i)(A) On the First Closing Date and the Second Closing Date, the
representations and warranties of the Issuers and SkyTerra contained herein
shall be true and correct in all material respects, provided that if any
representation and warranty includes a materiality qualification (including the
words "Material Adverse Effect," "material," "in all material respects" or like
words) then, such representation and warranty shall be true and correct in all
respects, as of such Closing Date with the same effect as though made on and as
of such Closing Date (except for representations and warranties made as of an
earlier date, in which case as of such earlier date) and provided solely for
purposes of this Section 7.1(a)(i), the Issuers may update Section 4.10 of the
Disclosure Schedules, and the Issuers and SkyTerra shall have performed all
obligations and conditions
 
 
2

--------------------------------------------------------------------------------


 
herein required to be performed or complied with by the Issuers and SkyTerra on
or prior to such Closing Date; and (B) in the case of the Second Closing Date,
SkyTerra's aggregate cash position is not materially less than as projected in
SkyTerra's business plan, as provided to the Purchasers prior to the execution
of the MCSA.  This Section 7.1(a)(i) will be deemed to be satisfied in full upon
the delivery by the Issuers and SkyTerra of the certificates required to be
delivered on the Second Closing Date pursuant to Sections 7.1(g)-(h), unless (a)
management of the entity delivering such certificate, knowingly and wilfully
delivered a false and inaccurate certificate, and (b) management of the entity
delivering such certificate was grossly negligent or reckless in verifying the
accuracy of matters contained in such certificate.
 
    (ii)   On the Third Closing Date and the Fourth Closing Date, the
representations and warranties of the Issuers and SkyTerra contained herein
shall be true and correct in all respects (without giving effect to any
limitation on any representation and warranty indicated by a materiality
qualification, including the words "Material Adverse Effect," "material," "in
all material respects" or like words) as of such Closing Date with the same
effect as though made on and as of such Closing Date (except for representations
and warranties made as of an earlier date, in which case as of such earlier
date), except with regard to the representations and warranties contained in
Section 4.29 above as to which the Issuers shall not be providing any
representation or warranty on such Closing Dates, and except where the failure
of such representations and warranties to be so true and correct (without giving
effect to any limitation on any representation and warranty indicated by a
materiality qualification, including the words "Material Adverse Effect,"
"material," "in all material respects" or like words) would not, individually or
in the aggregate, have a Material Adverse Effect and provided solely for
purposes of this Section 7.1(a)(ii), the Issuers may update Section 4.10 of the
Disclosure Schedules, and the Issuers and SkyTerra shall have performed all
obligations and conditions herein required to be performed or complied with by
the Issuers and SkyTerra on or prior to such Closing Date.
 
(b)           There shall not be any Law, injunction, order or decree, enacted,
enforced, promulgated, entered, issued or deemed applicable to this Agreement or
the transactions contemplated hereby by any Governmental Authority prohibiting
or enjoining the transactions contemplated by this Agreement or the Transaction
Documents.
 
(c)           The sale of the Securities to be issued on a particular Closing
Date by the Issuers or SkyTerra, as applicable, shall not be prohibited by any
Law on such Closing Date. All necessary consents, approvals, licenses, permits,
orders and authorizations of, or registrations, declarations and filings with,
any Governmental Authority or of or with any other Person, including, without
limitation, all filings in accordance with Section 6 hereof, with respect to the
purchase and sale of the Securities to be issued on a particular Closing Date
shall have been duly obtained or made and shall be in full force and effect on
such Closing Date; provided, however, that this shall not require all approvals
needed to issue Voting Common Stock.
 
             (d)           On the First Closing Date, the Purchasers shall have
received from Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the
Issuers and SkyTerra, an opinion, dated as of the First Closing Date,
substantially in the form of the opinion letter dated January 7, 2008 delivered
to the Purchasers, modified as appropriate to reflect the terms of this
transaction.
 
(e)           SKYT LP shall have delivered to the Purchasers a certificate dated
as of such Closing Date and signed by the secretary or other officer of MSV GP,
certifying (i) that the copies of the Limited Partnership Agreement and
resolutions of the Board approving this Agreement, the Transaction Documents and
the transactions contemplated hereby and thereby attached thereto, are all true,
complete and correct and remain in full force and effect as of such date; and
(ii) (A) on the First Closing Date, the incumbency and specimen signature of
each officer of SKYT LP executing this Agreement, the Transaction Documents and
any other document delivered in connection herewith on behalf of SKYT LP, and
(B) on each Closing following the First Closing Date, the incumbency and
specimen signature of each officer of SKYT LP executing any Notes in connection
with such Closing.
 
(f)           SKYT Finance Co. shall have delivered to the Purchasers a
certificate dated as of such Closing Date and signed by the secretary or another
officer of SKYT Finance Co., certifying (i) that the copies of the Certificate
of Incorporation, the By-Laws and resolutions of the Board of Directors of SKYT
Finance Co. approving this Agreement, the Transaction
 
 
3

--------------------------------------------------------------------------------


 
Documents and the transactions contemplated hereby and thereby attached thereto,
are all true, complete and correct and remain in full force and effect as of
such date; and (ii) (A) on the First Closing Date, the incumbency and specimen
signature of each officer of SKYT Finance Co. executing this Agreement, the
Transaction Documents and any other document delivered in connection herewith on
behalf of SKYT Finance Co., and (B) on each Closing following the First Closing
Date, the incumbency and specimen signature of each officer of SKYT Finance Co.
executing any Notes in connection with such Closing.
 
(g)           Each of the Issuers shall have delivered to the Purchasers a
certificate dated as of such Closing Date and signed by the Issuer’s respective
chief financial officer or chief executive officer, certifying that (i) such
Issuer has performed and complied with all of the agreements and conditions set
forth or contemplated herein that are required to be performed or complied with
by such Issuers on or before such Closing Date; and (ii) that the conditions set
forth in Sections 7.1(a) (other than the condition set forth in Section
7.1(a)(i)(B)) and 7.1(b) have been met.
 
(h)           SkyTerra shall have delivered to the Purchasers a certificate
dated as of such Closing Date and signed by the secretary or another officer of
SkyTerra, certifying (i) that the copies of the Certificate of Incorporation,
the By-Laws and resolutions of the Board of Directors of SkyTerra approving this
Agreement, the Transaction Documents and the transactions contemplated hereby
and thereby attached thereto, are all true, complete and correct and remain in
full force and effect as of such date; (ii) that the conditions set forth in
Sections 7.1(a) and 7.1(b) have been met; and (iii) (A) on the Second Closing
Date, the incumbency and specimen signature of each officer of SkyTerra
executing this Agreement, the Transaction Documents and any other document
delivered in connection herewith on behalf of SkyTerra, and (B) the incumbency
and specimen signature of each officer of SkyTerra executing any Warrants in
connection with such Closing.
 
(i)           Each of the Issuers and SkyTerra shall have delivered to the
Purchasers a certificate of good standing for each of the Issuers and SkyTerra
from the Secretary of State of the State of Delaware, in each case dated within
one week of such Closing Date.
 
(j)           The MCSA shall have been executed by SkyTerra Subsidiary LLC
(formerly Mobile Satellite Ventures Subsidiary LLC), SkyTerra and SKYT LP and
none of them shall have committed a material breach of its obligations
thereunder which has not been cured.
 
(k)           The Registration Rights Agreement shall have been executed and
SkyTerra shall not have committed a willful breach of its registration
obligations thereunder prior to the relevant Closing Date.
 
(l)           There shall be no Material Adverse Effect not otherwise cured on
the relevant Closing Date (without regard to any amendment to Section 4.10 of
the Disclosure Schedules permitted pursuant to Section 7.1(a) of this
Agreement).
 
(m)          Each of the Issuers and SkyTerra will have provided reasonable
cooperation in providing the Purchasers with all the information available to
them reasonably requested by the Purchasers in writing to verify the
satisfaction of any closing condition or otherwise to consummate the Closings;
provided, however, that for purposes of the Second Closing Date, this
 
 
4

--------------------------------------------------------------------------------


 
Section 7.1(m) will be deemed to be satisfied in full with respect to Section
7.1(a)(i), upon the delivery by the Issuers and SkyTerra of the certificates
required pursuant to Sections 7.1(g)-(h), unless (a) management of the entity
delivering such certificate, knowingly and wilfully delivered a false and
inaccurate certificate, and (b) management of the entity delivering such
certificate was grossly negligent or reckless in verifying the accuracy of
matters contained in such certificate.
 
(n)           On each Closing Date following the First Closing Date, all
previously scheduled Closings shall have occurred.
 
   1.4    Amendment to Article 8 of the Purchase Agreement.
 
(a)         Section 8.1 (a) of the Purchase Agreement shall be amended in its
entirety to read as follows:
 
SkyTerra shall reserve and keep available for issuance upon and until the
exercise of the Warrants at least such number of its authorized but unissued
shares of Non-Voting Common Stock as would be sufficient to exercise the
Warrants in full for shares of Non-Voting Common Stock then issuable pursuant to
the Warrants.
 
(b)         Sections 8.1(b) – 8.1(g)(1) of the Purchase Agreement shall be
deleted in their entirety.
 
   1.5    Amendment to Article 9 of the Purchase Agreement.
 
(a)         Section 9.14 of the Purchase Agreement shall be amended in its
entirety to read as follows:
 
9.14        Expenses.  Whether or not the transactions contemplated by the
Transaction Documents are consummated, the Issuers shall pay all reasonable,
documented fees and expenses incurred by the Purchasers in connection with the
negotiation, preparation and execution of the Transaction Documents and the
consummation of the transactions contemplated hereby; provided, however that no
Purchaser will claim reimbursement for any expense incurred in connection with
or relating to satisfying itself that any conditions precedent to the
obligations of the Purchasers to consummate the Closing on the Second Closing
Date have been satisfied or otherwise complied with.
 
 
(b)         Article 9 of the Purchase Agreement is amended by adding the
following Section 9.15:
 
 
9.15       8-K.   No later than 5 p.m. (New York time) on January 12, 2009, the
Purchasers may request SkyTerra to publicly disclose any financial information
provided by it to Navigant that the Purchasers reasonably determine (based upon
the written advice of the Purchasers' outside counsel, a copy of which the
Purchasers will deliver to SkyTerra) must under applicable law be publicly
disclosed in order to permit the Purchasers to purchase publicly traded
securities of SkyTerra or its affiliates, it being understood that SkyTerra will
not be required
 
 
5

--------------------------------------------------------------------------------


 
in any event to publicly disclose any business plan, projections or assumptions
contained in or related thereto. Within three business days after receipt of
such a request, SkyTerra will publicly disclose such information in a Form 8-K
filed with the SEC unless SkyTerra reasonably determines (based upon the written
advice of SkyTerra's outside counsel, a copy of which SkyTerra will deliver to
the Purchasers) that such information need not be publicly disclosed under
applicable law in order to permit the Purchasers to purchase publicly traded
securities of SkyTerra or its affiliates.
 
   1.6    Amendment to Exhibits A-1, A-2 and B.  The form of January Warrants
attached as Exhibit A-1 to the Purchase Agreement, the form of April Warrants
attached as Exhibit A-2 to the Purchase Agreement and the form of Indenture
attached as Exhibit B to the Purchase Agreement shall be replaced with the form
of January Warrants, April Warrants and Indenture, attached hereto as Exhibits
A-1, A-2 and B, respectively.
 
   1.7   Effect on the Purchase Agreement.  This Amendment shall not constitute
a waiver, amendment or modification of any provision of the Purchase Agreement
not expressly referred to herein.  Except as expressly amended or modified
herein, the provisions of the Purchase Agreement are and shall remain in full
force and effect and are hereby ratified and confirmed.  On and after the date
hereof, each reference in the Purchase Agreement to "this Agreement," "herein,"
"hereof," "hereunder" or words of similar import shall mean and be a reference
to the Purchase Agreement as amended hereby.  To the extent that a provision of
this Amendment conflicts with or differs from a provision of the Purchase
Agreement, such provision of this Amendment shall prevail and govern for all
purposes and in all respects. Capitalized terms used but not defined herein
shall have the meaning ascribed to them in the Purchase Agreement.
 
ARTICLE II
 
MISCELLANEOUS
 
   2.1   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
   2.2   Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document. The parties hereto confirm
that any facsimile copy of another party’s executed counterpart of this
Amendment (or its signature page thereof) will be deemed to be an executed
original thereof.
 
   2.3   Captions.  The captions and paragraph headings of this Amendment
are solely for the convenience of reference and shall not affect its
interpretation.
 
 
6

--------------------------------------------------------------------------------


 
   2.4   Assignment.  The rights and obligations of any party hereto shall inure
to the benefit of and shall be binding upon the authorized successors and
permitted assigns of such party. None of the Issuers, SkyTerra or the Purchasers
may assign this Amendment or any rights or obligations hereunder without the
prior written consent of the other; provided, however, that the each of
Purchasers may assign this Amendment in whole or in part to one or more
Affiliates (as defined in the Purchase Agreement) of the Purchasers, whether
presently existing or hereinafter created by providing notice in writing to the
Issuers and SkyTerra.
 
[Remainder of Page Intentionally Left Blank]

 
7

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Amendment on the date first written above.
 

 
SKYTERRA LP by its general partner,
SkyTerra GP Inc.
         
By:
  /s/ Randy Segal      
Name:  Randy Segal
   
Title:  SVP, General Counsel and Secretary
                 
SKYTERRA FINANCE CO.
         
By:
  /s/ Randy Segal      
Name:  Randy Segal
   
Title:  SVP, General Counsel and Secretary
                 
SKYTERRA COMMUNICATIONS, INC.
         
By:
  /s/ Randy Segal      
Name:  Randy Segal
   
Title:  SVP, General Counsel and Secretary

 
 

--------------------------------------------------------------------------------



 

                 
HARBINGER CAPITAL PARTNERS
MASTER FUND I, LTD.
 
By: Harbinger Capital Partners Offshore
Manager, L.L.C., as investment manager
         
By:
  /s/ Philip Falcone      
Name:  Philip Falcone
   
Title: 
                 
HARBINGER CAPITAL PARTNERS
SPECIAL SITUATIONS FUND, LP
 
By: Harbinger Capital Partners Special
Situations GP, LLC, as general partner
         
By:
  /s/ Philip Falcone      
Name:  Philip Falcone
   
Title:




 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A-1
FORM OF JANUARY WARRANTS
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A-2
FORM OF APRIL WARRANTS
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A-3
FORM OF JANUARY 2010 WARRANTS
 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B
FORM OF INDENTURE
 



